DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 11/04/2021.	
3.	Claims 1, 4-6, 20-24 are pending. Claims 1, 4-6, 20-24 are under examination on the merits. Claims 1, 6 are amended. Claims 2-3, 7-19 are cancelled. Claims 20-24 are newly added.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant’s arguments with respect to claims 1, 4-6, 20-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Election/Restrictions
Election by Original presentation  

6.	Newly submitted claim 20 (i.e. with new limitation) and claims dependent thereon (i.e. claims 21-24) directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 recites a device, comprising: a substrate transparent to ultraviolet (UV) light; and at least one metalens formed of a material having a permittivity of UV light of at least 10 on the substrate, the metalens comprising a double bar structure having two layers of silicon separated by a layer of resist. Inventions  of claim 1 and claim 20 are directed to related products (i.e., a device). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions 20 as claimed can have a materially different design, mode of operation, function, or effect such as the metalens of the device comprising a double bar structure having two layers of silicon separated by a layer of resist. Furthermore, the and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
The inventions/groups  have acquired a separate status in the art in view of their different classification
The inventions/groups have acquired a separate status in the art due to their recognized divergent subject matter
The inventions/groups require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	Groups of claim 1 and claim 20, listed above, are drawn to two inventions, wherein the inventions have acquired a separate status in the art in view of their different classification. The inventions have acquired a separate status in the art due to their recognized divergent subject matter, which require a different field of search (for example, searching different classes/sub classes or electronic resources, or employing different search queries). 
Since applicant has received an action on the merits for the originally presented invention (i.e., claim 1), this invention (i.e., claim 20) has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the newly claim 20 and claims dependent thereon (i.e. claims 21-24) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.






Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite new limitations directed to “the metalens having a height of less than 35 nanometers”. No basis has been pointed to for this new limitation and none is apparent. A review of the specification, drawings, and claims of the application as originally filed shows support for “FIGS. 9-11 show the initial process that can form either a single bar or a double bar structure, with a silicon on insulator (SOI) substrate with device layer thickness of ~35 nm; Page 2, [0026], US Pub. No. 2020/0018871 A1). However, this does not provide a basis for the claim as amended. Additionally, applicant’s remarks do not point to specific support for this limitation. In the absence of support, this claim and claims dependent thereon are deemed to constitute new matter. Claims 4-6 being depended on claim 1 are rejected as well.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 1, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the term “the metalens having a height of less than 35 nanometers” in line 4. There is insufficient antecedent basis for this limitation in the claim. Claims 4-6 being depended on claim 1 are rejected as well.
For the purpose of examination against the prior art, claim 1 is construed to recite “the at least one metalens having a height of less than 35 nanometers”.  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Efficient Silicon Metasurfaces for Visible Light, ACS Photonics 2017, 4, 544−551, hereinafter “Zhou”) in view of  Lin et al. (US Pub. No. 2017/0322418 A1, hereinafter “Lin”).
Regarding claims 1,4: Zhou teaches a device (Page 544, Abstract, lines 1-9), comprising: a substrate transparent to ultraviolet (UV) light, wherein the substrate comprises quartz, and at least one metalens formed of a material on the substrate (Page 548, right Col. 3rd para, lines 1-5 to Page 549, left Col. 1st para, lines 1-2), and wherein the at least one metalens comprises a single bar structure or the at least one metalens comprises a double bar structure. (Page 548, right Col. Fig 5). Zhou does not expressly teach the at least one the metalens having a height of less than 35 nanometers, and is silent regarding at least one metalens formed of a material having a permittivity of UV light of at least 10. 


    PNG
    media_image1.png
    519
    613
    media_image1.png
    Greyscale

However, Lin teaches an optical system comprising: an optically transmissive substrate comprising a metasurface, the metasurface comprising, as seen in a top-down view: a grating comprising a plurality of unit cells, each unit cell comprising: a laterally-elongated first nanobeam having a first width; and a laterally-elongated second nanobeam spaced apart from the first nanobeam by a gap, the second nanobeam having a second width larger than the first width, wherein heights of the first and the second nanobeams are: 10 nm to 450 nm where a refractive index of the substrate is more than 3.3; and 10 nm to 1 µm where the refractive index 
In an analogous art of silicon metasurfaces, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the height of the metalens by Zhou, so as to include the at least one metalens having a height of less than 35 nanometers as taught by Lin, and would have been motivated to do so with reasonable expectation that this would result in providing a high diffraction efficiency as suggested by Lin (Page 16, [0293]; Page 16, [0297]; Page 22, Claim 1). 
Pertaining specifically to claim 1, since Zhou in view of Lin teaches the identical or substantially identical device (Page 544, Abstract, lines 1-9), comprising: a substrate transparent to ultraviolet (UV) light, wherein the substrate comprises quartz, and at least one metalens formed of a material on the substrate (Page 548, right Col. 3rd para, lines 1-5 to Page 549, left Col. 1st para, lines 1-2) as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a material permittivity, would be expected to be the same as claimed (i.e., metalens formed of a material having a permittivity of UV light of at least 10). If there is any difference between the product of Zhou in view of Lin and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	 
Regarding claim 5: Zhou teaches the device (Page 544, Abstract, lines 1-9), wherein the material having the permittivity of UV light of at least 10 comprises one of a material selected .

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Efficient Silicon Metasurfaces for Visible Light, ACS Photonics 2017, 4, 544−551, hereinafter “Zhou”) in view of  Lin et al. (US Pub. No. 2017/0322418 A1, hereinafter “Lin”) as applied to claim 1 above, and further in view of Lin et al. (Dielectric gradient metasurface optical elements, Science, 2014, VOL 345 ISSUE 6194, 298-301, hereinafter “Lin2”).

Regarding claim 6: The disclosure of Zhou in view of Lin is adequately set forth in paragraph 12 above and is incorporated herein by reference. Zhou in view of Lin does not expressly teach the entire device is comprised of silicon-based materials.
However, Lin2 teaches dielectric gradient metasurface optical elements capable of achieving high efficiencies in transmission mode in the visible spectrum (Page 298, Abstract, lines 4-7), the metasurface optical elements formed of the material comprises a silicon-based material such that the entire device is comprised of silicon-based materials (Page 300, Fig. 2A) with benefit of providing a design principles which are generally applicable to any high-index semiconductor or insulator and can be applied at any desired wavelength. The lowest ohmic losses are achieved near the semiconductor band edge. The presented ultrathin dielectric gradient metasurface optical elements (DGMOEs) address an increased need for low-cost, lightweight, and compact optical elements that can easily be integrated into complex systems requiring assembly of optical, electronic, and mechanical components (Page 301, left Col., 3rd para, lines 1-11). 

    PNG
    media_image2.png
    269
    221
    media_image2.png
    Greyscale

In an analogous art of silicon metasurfaces, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the substrate by Zhou, so as to include the material comprises a silicon-based material such that the entire device is comprised of silicon-based materials as taught by Lin, and would have been motivated to do so with reasonable expectation that this would result in providing design principles which are generally applicable to any high-index semiconductor or insulator and can be applied at any desired wavelength. The lowest ohmic losses are achieved near the semiconductor band edge. The presented ultrathin dielectric gradient metasurface optical elements (DGMOEs) address an increased need for low-cost, lightweight, and compact optical elements that can easily be integrated into complex systems requiring assembly of optical, electronic, and mechanical components as suggested by Lin2 (Page 301, left Col., 3rd para, lines 1-11). 

14.	Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2017/0322418 A1, hereinafter “Lin”).

Regarding claims 1,4-5: Lin teaches an optical system comprising: an optically transmissive substrate comprising a metasurface, the metasurface comprising, as seen in a top-
However, since Lin teaches the identical or substantially identical device comprising: a substrate transparent to ultraviolet (UV) light, wherein the substrate comprises glass and at least one metalens formed of a material on the substrate as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a material permittivity, would be expected to be the same as claimed (i.e., metalens formed of a material having a permittivity of UV light of at least 10). If there is any difference between the product of Lin and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2017/0322418 A1, hereinafter “Lin”) as applied to claim 1 above, and further in view of Lin et al. (Dielectric gradient metasurface optical elements, Science, 2014, VOL 345 ISSUE 6194, 298-301, hereinafter “Lin2”).

Regarding claim 6: The disclosure of Lin is adequately set forth in paragraph 14 above and is incorporated herein by reference. Lin does not expressly teach the entire device is comprised of silicon-based materials.
However, Lin2 teaches dielectric gradient metasurface optical elements capable of achieving high efficiencies in transmission mode in the visible spectrum (Page 298, Abstract, lines 4-7), the metasurface optical elements formed of the material comprises a silicon-based material such that the entire device is comprised of silicon-based materials (Page 300, Fig. 2A) with benefit of providing a design principles which are generally applicable to any high-index semiconductor or insulator and can be applied at any desired wavelength. The lowest ohmic losses are achieved near the semiconductor band edge. The presented ultrathin dielectric gradient metasurface optical elements (DGMOEs) address an increased need for low-cost, lightweight, and compact optical elements that can easily be integrated into complex systems requiring assembly of optical, electronic, and mechanical components (Page 301, left Col., 3rd para, lines 1-11) 

    PNG
    media_image2.png
    269
    221
    media_image2.png
    Greyscale

rd para, lines 1-11). 

Response to Arguments
16.	Applicant’s arguments with respect to claims 1, 4-6 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Examiner Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/04/2022